Syllabus by
MARSHALL, CJ.
DECEDENTS’ ESTATES
(220 G) Where the owner of property executes to another an instrument under or in connection with which he does not divest himself of the title to any of his estate but provides for the disposition of such property at or after his death and it becomes operative to transfer the property only at the time and by reason of his death, such instrument is testamentary in character.
(220 T) At common law a trust instrument intended to operate as a conveyance of property at and after the death of the settlor must be consummated by such a distinct and absolute delivery of property by the settlor to the trustee for the benefit of the named benefiiciaries as to be a relinquishedment of dominion over it by the settlor.
(220 Wg) The amendment of 8617 GC, effective August 14, 1921, authorizes a trust agreement, including the power to alter, amend or revoke the trust, and by virtue of that amendment a trust agreement making a transfer or conveyance of property including such power and to take effect at the death of the creator of the trust, will effect such transfer and conveyance, although the instrument be not executed in conformity with the law of wills.
Robinson, Matthias and Allen, JJ, concur. Kinkade, Jones and Day, JJ, concur in proposition 3 of the syllabus and in the judgment.